Citation Nr: 1533432	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Waco, Texas RO.  In December 2014, the Board sought a VHA medical advisory opinion in the matter; such opinion was received in February 2015. 


FINDING OF FACT

MDS was not manifested during the Veteran's active duty service, and it is not shown to be related to his service, to include as due to herbicide exposure therein.


CONCLUSION OF LAW

Service connection for MDS, claimed as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  The claim on appeal was most recently readjudicated by the AOJ in the April 2012 supplemental statement of the case.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA records review and advisory medical opinion in February 2015.  The Board finds the report of this opinion to be adequate for rating purposes as it reflects a review of the Veteran's history that included all the necessary findings, and the opinions offered are accompanied by adequate explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran seeks service connection for MDS based, in part, on a theory that it resulted from exposure to Agent Orange in service.  His service personnel records show that he served in the Republic of Vietnam from September 1966 to September 1967, thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of MDS or any bone marrow or blood disorder, including on February 1968 service separation examination.

The post-service treatment records are silent regarding MDS until November 2007, when the Veteran was referred for a hematology/oncology consult for thrombocytopenia; a bone marrow biopsy showed myelodysplastic syndrome.  Subsequent VA treatment records reflect ongoing assessments of MDS with treatment, including a 6 month clinical trial from September 2008 to March 2009, and platelet transfusions.  The most recent transfusion was in January 2011.  Private treatment records from 2007 through 2009 also reflect treatment for MDS and refractory cytopenia with multilineage dysplasia (RCMD).  

In his February 2010 substantive appeal, the Veteran stated that he had been advised by his physicians at the University of Texas Southwestern Medical Center that MDS is a forerunner to leukemia.  He has also submitted an article regarding this condition, entitled "Myelodysplastic Syndromes: The latest advances and treatment options", which suggests that MDS should be viewed as a continuous part of the leukemia disease process.

In a March 2011 statement, the Veteran reported that "the leukemia has progressed".  He also submitted a June 2011 statement from his wife chronicling his medical difficulties from MDS, hypertension, diabetes mellitus with neuropathy, renal disease, and impotence.  

The Veteran submitted a March 2012 letter from his primary care provider, Dr. Balch, who noted his diagnosis of myelodysplastic syndrome manifested primarily by refractory thrombocytopenia.  Dr. Balch noted the grave nature of the blood disorder which he opined will shorten the Veteran's life and has generated much expense, fear, stress, and grief.

In a March 2012 statement, the Veteran stated that he is convinced his MDS was caused by environmental factors during his service, including exposure to Agent Orange.

A January 2013 VA treatment record notes that a request was received from Hospice plus for an order to put the Veteran on hospice for leukemia; upon reviewing recent hemetology/oncology notes, the reviewing provider found that it did not appear that the Veteran was a candidate for hospice. 

The Board requested a VHA medical expert advisory opinion in this matter, noting in the request the Veteran's contentions that his MDS was caused by environmental factors during his service and that MDS should be viewed as a continuous part of the leukemia disease process.

In a May 2015 opinion, the consulting VA expert (an oncologist) noted that he had reviewed the claims file as well as the article submitted by the Veteran suggesting that MDS should be viewed as a continuous part of the leukemia disease process.  The oncologist opined that, based on the factual evidence of record, it is not at least as likely as not that the Veteran's MDS is related to his service, including his presumed exposure to herbicides therein.  The oncologist cited the most recent Institute of Medicine update (published in 2014) on Veterans and Agent Orange, in which the committee did not find any new significant associations between herbicide exposures and particular types of cancer.  The oncologist noted that current evidence supports the findings of earlier studies that the leukemias associated with herbicide exposure are hairy cell leukemia (HCL) and chronic lymphocytic leukemia (CLL); MDS, and the leukemia that commonly arises from it, acute myeloid leukemia (AML), are not regarded as associated with exposure to herbicides.  Regarding the Veteran's contention that MDS is a forerunner to leukemia, the oncologist concurred yet noted that the form of leukemia for which MDS is a forerunner is AML, which is not associated with herbicide exposure.  The oncologist stated that he had not heard of a case of CLL or HCL that developed as a result of transformation of an MDS; in contrast, MDS has developed as a result of treatment for CLL or HCL, but as the oncologist noted, the Veteran has no record of having these diseases or receiving treatment for them.  Regarding the submitted article, the oncologist agreed with the author that MDS is a chronic disorder of myeloid hematologic stem cells which, given time, often evolves into AML.  The oncologist stated that MDS is presently considered to have transformed to AML when the number of "blast cells" exceeds 20 percent.  The oncologist noted that AML (which is not associated with exposure to herbicides) is a very different and distinct disease entity from CLL or HCL, which are associated with herbicide exposure.  The oncologist opined that even if the Veteran's MDS had/has evolved to AML, AML is not a disease recognized to be associated with herbicide exposure.  The oncologist noted a 2010 treatment record which mentioned that the Veteran had MDS characterized by refractory cytopenia with multilineage dysplasia (RCMD), and a bone marrow examination showed less than 5 percent blasts; he stated that approximately 10 percent of patients with RCMD will transform to AML after 2 years.

The Veteran asserts that his MDS is causally related to exposure to Agent Orange in service.  His DD Form 214 confirms that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption includes all chronic B-cell leukemias including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia.

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, his specific disability is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e).  Notably, the consulting VA oncologist stated that MDS and the leukemia that commonly arises from it, AML, are not regarded as associated with exposure to herbicides.  The consulting oncologist noted that AML (which is not associated with exposure to herbicides) is a very different and distinct disease entity from CLL or HCL, which are associated with herbicide exposure.  The oncologist opined that even if the Veteran's MDS had/has evolved to AML, AML is not a disease recognized to be associated with herbicide exposure.  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to the claimed disability, and service connection on a presumptive basis for MDS as due to Agent Orange exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).

Regarding direct service connection, MDS was not manifested in service, nor does the Veteran contend that it did.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed MDS is or may be related to the Veteran's service, to include Agent Orange exposure.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his MDS and his military service, to include Agent Orange exposure.  

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service, to include Agent Orange exposure.  That is, the Veteran is not competent to opine on matters such as the etiology of his MDS.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between MDS and military service, to include Agent Orange exposure, to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for MDS.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for MDS, including as due to herbicide exposure, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


